1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER ADAM HERMOSILLO,                   )   Case No.: 1:19-cv-0066 - JLT
                                                    )
12                 Plaintiff,                       )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 22)
     Commissioner of Social Security,               )
15                                                  )
                   Defendant.                       )
16                                                  )
17          Christopher Adam Hermosillo and Andrew Saul, Commissioner of Social Security, stipulated
18   for the award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
19   2412(d). (Doc. 22) Subject to the terms of the stipulation, the Court ORDERS fees in the total amount
20   of $5,600.00 are AWARDED to Christopher Adam Hermosillo.
21
22   IT IS SO ORDERED.
23
        Dated:    April 14, 2020                              /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
